Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: The trial court erred in ordering that the sentence imposed on defendant’s conviction for driving while intoxicated (Vehicle and Traffic Law § 1192 [3]) be served consecutively to the sentence of aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3]; see, Penal Law § 70.25 [2]; see, People v Catone, 65 NY2d 1003; People v Coleman, 138 AD2d 963, 964). Accordingly, defendant’s sentence for driving while intoxicated is modified to run concurrently with the sentence for aggravated unlicensed operation of a motor vehicle in the first degree. (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.—Felony Driving While Intoxicated.) Present—Callahan, A. P. J., Green, Pine, Lawton and Davis, JJ.